Citation Nr: 0503218	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-21 657	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bone spurs of the 
feet.  

2.  Entitlement to service connection for arthritis of the 
left foot.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1944 to 
December 1945.

These matters come before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  The July 2000 decision, in 
pertinent part denied reopening claims for service connection 
for bone spurs of the feet and arthritis of the feet.  
Thereafter, a Board decision was entered in June2001 denying 
a reopening of the bone spurs claim and remanding the 
arthritis of the feet issue.  

Another claim to reopen the claim for bone spurs was filed 
and the appeal developed, both issues were returned to the 
Board and were remanded by the Board in August 2003.  While 
undergoing development, in an October 2004 decision, the RO 
granted service connection for residuals, big toe of the 
right foot.  This was taken as resolving the issue of service 
connection for arthritis of the right foot.  

By way of an April 2002 supplemental statement of the case, 
the RO reopened the claim for service connection for bone 
spurs of the feet and adjudicated the claim on the merits.  
The Board, however, must initially determine whether the 
veteran has  presented new and material evidence sufficient 
to reopen his claim of service connection for this condition 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As the 
veteran has been provided with the applicable criteria there 
is in essence no prejudice in proceeding on the appropriate 
legal basis.  Accordingly, the Board has identified this 
issue as indicated on the title page.  

The issue of service connection for arthritis of the left 
foot is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a September 1993 decision, the Board denied service 
connection for bone spurs of the feet.  Reconsideration of 
this Board decision has not been requested, on motion, by the 
veteran or his representative, or by the Board.

2.  Reopening of the claim for service connection for bone 
spurs of the feet was denied by Board decision of June 2001.  
That decision was not appealed nor was motion for 
reconsideration received.

3.  Evidence received since the June 2001 Board decision is 
new and material and so significant that it must be 
considered in order to fairly decide the merits of the claim.  

4.  Bone spurring of the feet was not shown during service.  
A bilateral heel condition was first shown several years 
following service.  Current bone spurs of the feet are not 
due to service or related to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The June 2001 Board decision denying service connection 
for bone spurs in the feet is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2004).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bone spurs of 
the feet.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).

3.  The criteria for service connection for bone spurs of the 
feet are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an initial letter in November 
1999, the veteran was advised to submit new and material 
evidence in support of his claim.  He was advised that the RO 
would obtain any VA treatment records.  Later, by way of an 
April 2002 letter, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claim, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records are 
associated with the claims folder.  Identified VA and private 
medical treatment records have been obtained.  Moreover, the 
veteran was afforded VA examinations as noted below.  In an 
April 2002 statement in response to the RO's April 2002 VCAA 
letter, and in a December 2002 statement, the veteran 
indicated that he had submitted all available evidence in 
support of his claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background

Historically, by way of a September 1993 decision, the Board 
denied the veteran's claim for service connection for bone 
spurs of the feet.  It was held that bone spurs of the feet 
were not shown during service and that the first definitive 
evidence of bone spurs was not shown until approximately 40 
years after the veteran's military service.  Thereafter, by 
Board decision of June 2001, it was held that there was no 
new and material evidence to reopen the claim.  Unless the 
Chairman of the Board orders reconsideration, all decisions 
of the Board are final on the date stamped on the face of the 
decision.  38 C.F.R. § 20.1100; see also 38 U.S.C.A. §§ 
511(a), 7103(a), 7104(a).  Because the record does not 
reflect that the veteran or his representative, or the Board 
requested reconsideration of the September 1993 Board 
decision, the decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  

However, pertinent law and regulation provides that if new 
and material evidence has been presented or secured with 
respect to a claim which has been disallowed, the claim may 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time since the claim was 
filed prior to the effective date of the new provisions.  The 
applicable provision appears in the 2000 edition of Title 38 
of the Code of Federal Regulations.]

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

Evidence before the Board in September 1993, included service 
medical records, partial hospital records dated in 1948, 1955 
insurance records, and x-ray films taken in 1986.  The Board 
found that the evidence did not show treatment for bone spurs 
of the feet in service or evidence linking current bone spurs 
to an incident or injury in service.  Nothing significant was 
added to the record prior to the June 2001 decision.

Evidence submitted since the June 2001 Board decision 
includes numerous VA and private medical records, a report of 
a June 2003 VA examination and an April 2004 VA examination 
addendum.  

Among the private treatment records are records from the 
Tennessee Eastman Corporation for the period from November 
1946 to July 1960.  A September 1947 x-ray examination of the 
right great metatarsal was negative.  November 1947 and 
January 1948 x-ray examinations of the left os calcis were 
negative.  A March 1948 letter stated that the veteran was 
off work for one month with persistent pain in both heels 
with possible periostitis.  

The veteran was seen by M. B., D.P.M., in March 2002.  
Therein, he complained of painful feet.  He stated that he 
was diagnosed with arthritis and heel spurs during military 
service.  Upon physical examination, the veteran had slight 
bunion deformities bilaterally with swelling around the first 
metatarsal phalangeal joints.  There was decreased motion in 
the first metatarsal phalangeal joints bilaterally.  An x-ray 
examination revealed some arthritic changes involving the 
first metatarsal phalangeal joints bilaterally and arthritic 
changes in the mid-foot.  The lateral view revealed calcaneal 
spurring which was worse on the left than on the right.  
Spurring was at the insertion of the plantar fascia.  The 
impression was heel spurs and arthritis in the big toe joint 
in the foot.  

The veteran was afforded a VA examination in June 2003.  
Therein, the veteran complained of foot or heel pain when 
walking any distance or standing for more than five minutes.  
Upon physical examination, there was tenderness to palpation 
of the metatarsal head, heels and bilateral ankles.  He could 
not dorsiflex either ankle.  Neurologic and vascular 
examinations were within normal limits.  X-rays revealed 
small plantar calcineal spur on the right and a small 
calcaneal spur with soft tissue calcification on the left.  
The diagnosis was a first metatarsal head fracture, remote, 
and bilateral plantar fascitis.  

Following a review of the veteran's claims folder, the 
examiner opined that the veteran's major complaints of 
plantar fascitis were related to his healed fracture of the 
metatarsal.  In an April 2004 addendum, the VA examiner 
opined that metatarsal head pain near the site of the 
fracture was attributed to an in-service injury (service 
connection was granted for this).  However, he again opined 
that the veteran's calcaneal symptoms and complaints about 
the plantar fascial region were not related to a service-
connected injury.  

Upon review of the above evidence, the Board finds that new 
and material evidence has been received to reopen a claim for 
service connection for bone spurs of the feet.  In this 
respect, the evidence provides a clearer picture as to the 
origins of the claimed disability.  As such, the claim is 
reopened and the Board will review the claim for service 
connection for bone spurs of the feet on the merits.  
38 C.F.R. § 3.156(a).

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141  (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Upon review of all of the evidence, the Board finds that 
service connection for bone spurs of the feet is not 
warranted.  While the veteran's service medical records 
reflect that he fractured his right big toe during a ball 
game in 1945, his separation examination did not show any 
residuals of the injury (and service connection has been 
assigned to this).  Additionally, his service medical records 
are silent for any complaints or findings of bone spurs of 
the feet.  Rather, the first evidence of a bilateral foot 
condition was not until 1948 when he was diagnosed with heel 
pain and suspected periostitis.  Presently, the evidence 
reflects that the veteran has bilateral calcaneal spurring 
and plantar fascitis.  However, the preponderance of the 
evidence does not show that the condition is related to 
service or aggravated by the veteran's service-connected 
residuals of a right big toe disability.  Rather, the 
probative medical evidence, namely the VA examination results 
in June 2003 and April 2004, reflect that the current plantar 
fascitis and calcaneal spurring is not related to service or 
a service-connected disability.  As such, the criteria for 
service connection are not met and the claim must be denied.   

In making this determination, the Board has considered the 
veteran's assertions advanced in connection with the current 
claim.  While the Board does not question the sincerity of 
his beliefs that his bilateral bone spurs are related to 
service, as a layperson without the appropriate medical 
training and expertise, the veteran simply is not competent 
to provide a probative (i.e., persuasive) opinion on a 
medical matter, such as whether there exists a medical 
relationship, if any, between such disability and service.  
See, e.g. Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the veteran's own assertions as to the etiology 
of his foot condition, have no probative value.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-57.


ORDER

As new and material evidence has been received sufficient to 
reopen a claim for service connection for bone spurs of the 
feet, the appeal is granted to this extent only.  

Service connection for bone spurs of the feet is denied.  


REMAND

With respect to the claim for service connection for 
arthritis of the left foot, the Board notes that the issue of 
service connection for arthritis of the feet was remanded by 
the Board initially in June 2001 and later in August 2003.  
The RO was directed to consider the issue of service 
connection for arthritis of the feet on a de novo basis.  

The claims folder reflects that the RO granted service 
connection for residuals of a right big toe injury and 
concluded that this took care of the issue of arthritis of 
the right foot.  However, it does not appear that the RO has 
readjudicated whether service connection is warranted for 
arthritis of the left foot.  Such readjudication should not 
include secondary service connection, in view of the right 
foot grant.  As such, a remand is warranted.  

The Board emphasizes that the Court has specifically mandated 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand. See Stegall 
v. West, 11 Vet. 268 (1998). The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.

As such, this matter is REMANDED for the following 
development:  

The RO should readjudicate the issue of 
service connection for arthritis of the 
left foot on a de novo basis.  
Consideration of secondary service 
connection should also be entertained in 
view of the grant of service connection 
of right foot pathology.  Thereafter, the 
appellant and his representative should 
be provided with notice of the action.  
If the claim is denied, he should be 
advised of his appellate rights.  The 
veteran and his representative are hereby 
reminded that to obtain appellate review 
of any matter not currently in appellate 
status, a timely appeal must be 
perfected.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


